Exhibit 10.20

SCHEDULE 2.03

Existing Credit Agreements

1. The following Seven-Year Evergreen Revolving Credit Agreements, each dated as
of the dates and in the amounts identified below, made by and between the
Company and the financial institutions identified below:

 

Financial Institution

   Date of Agreement    Amount

ABN AMRO Bank N.V.

   December 20, 1996    $ 16,000,000

JPMorgan Chase Bank, N.A.

   December 20, 1996    $ 25,000,000

Bank of Tokyo – Mitsubishi Ltd.

   December 20, 1996    $ 12,000,000

Bank of America, N.A. (1)

   December 20, 1996    $ 20,000,000

JPMorgan Chase Bank, N.A. (2)

   December 20, 1996    $ 25,000,000

Northern Trust

   March 1, 2000    $ 15,000,000

U.S. Bank National Association

   December 20, 1996    $ 20,000,000

Wells Fargo Bank, N.A. (3)

   December 20, 1996    $ 15,000,000

 

(1) Successor to First National Bank of Boston

(2) Successor to BankOne, N.A., successor to First National Bank of Chicago

(3) Successor to Norwest Bank Minnesota, National Association

2. The following Revolving Credit Agreements (previously titled “364-Day
Revolving Credit Agreements”), each dated as of the dates and in the amounts
identified below, made by and between the Company and the financial institutions
identified below:

 

Financial Institution

   Date of Agreement    Amount

ABN AMRO Bank N.V.

   March 1, 2000    $ 30,000,000

Bank of Tokyo – Mitsubishi Ltd.

   December 20, 1996    $ 18,000,000

Citibank N.A.

   January 15, 2003    $ 30,000,000

Northern Trust

   March 1, 2000    $ 10,000,000

U.S. Bank National Association (1)

   December 20, 1996    $ 10,000,000

Wells Fargo Bank, N.A. (2)

   December 20, 1996    $ 10,000,000

 

(1) Successor to First Bank National Association

(2) Successor to Norwest Bank Minnesota, National Association



--------------------------------------------------------------------------------

   SCHEDULE 3.01: H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:   
AS OF DECEMBER 3, 2005    * — Inactive       L — In Liquidation

TAX
NBR

   HYP
NBR   

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

   %
OWNED    NOTE UNITED STATES/CANADA 001    700    H.B. Fuller Company    United
States             774        North America Global Adhesives                159
       Powder Coatings North America                166        Window Division
               431        Branch: Indonesia             003    439    H.B.
Fuller International Inc.    United States    H.B. Fuller Company    100.00   
   430        Branch: Hong Kong             011    155    Specialty
Constructions Brands, Inc.    United States    H.B. Fuller Company    100.00   
013    701    H.B. Fuller Licensing & Financing, Inc.    United States    H.B.
Fuller Company    100.00    023    150    Adalis Corporation    United States   
H.B. Fuller Company    100.00       152        Branch: Netherlands            
022    147    H.B. Fuller Automotive Company    United States    H.B. Fuller
Company    100.00    263    778    H.B. Fuller Canada Holding Co.    Canada   
H.B. Fuller Company    100.00    264    779    H.B. Fuller Canada Investment Co.
   Canada    H.B. Fuller Canada Holding Co.    100.00    219    775    H.B.
Fuller Canada (partnership)    Canada    H.B. Fuller Canada Holding Co.    99.99
               H.B. Fuller Canada Investment Co.    0.01                  

EFTEC

               024    145    EFTEC North America, LLC    United States    H.B.
Fuller Automotive Company    70.00    028    148    Autotek Sealants, Inc.   
United States    EFTEC North America, LLC    100.00    239    141    EFTEC Latin
America    Panama    EFTEC North America, LLC    88.50    243    140    EFTEC
Brasil Ltda.    Brazil    EFTEC Latin America    99.90                EFTEC
North America, LLC    0.10    283       EFTEC Cipatex Adesivos e Laminados S.A.
   Brazil    EFTEC Brasil Ltda.    50.00    260       Grupo Placosa EFTEC, S.A.
de C.V.    Mexico    EFTEC North America, LLC    33.33    240       EFTEC Europe
Holding AG    Switzerland    EFTEC North America, LLC    30.00    244      
EFTEC AG    Switzerland    EFTEC Europe Holding AG    100.00    245       EFTEC
Sarl    France    EFTEC Europe Holding AG    100.00    247       EFTEC Ltd.   
U.K.    EFTEC Europe Holding AG    100.00    248       EFTEC NV.    Belgium   
EFTEC Europe Holding AG    100.00    249       EFTEC S.A.    Spain    EFTEC
Europe Holding AG    100.00    284       EFTEC Engineering GmbH    Germany   
EFTEC Europe Holding AG    100.00    285       EFTEC Engineering AB    Sweden   
EFTEC Europe Holding AG    100.00    286       D Plast - EFTEC a.s.    Czech
Republic    EFTEC Europe Holding AG    50.00    287       Zao Plastol    Ukraine
   D Plast - EFTEC a.s.    85.00    288       D Plast - EFTEC RT    Russia    D
Plast - EFTEC a.s.    60.00    289       D Plast - EFTEC NN    Russia    D Plast
- EFTEC a.s.    100.00    293       D Plast - EFTEC SK, s.r.o.    Slovakia    D
Plast - EFTEC a.s.    100.00    241       EFTEC Asia Pte. Ltd.    Singapore   
EFTEC Europe Holding AG    60.00                H.B. Fuller Automotive Company
   20.00    250       EFTEC (Thailand) Co., Ltd.    Thailand    EFTEC Asia Pte.
Ltd.    100.00    251       Changchun EFTEC Chemical Products Ltd.    China   
EFTEC Asia Pte. Ltd.    60.00    259       Shanghai EFTEC Chemical Products Ltd.
   China    EFTEC Asia Pte. Ltd.    60.00    290       EFTEC Shroff India Ltd.
   India    EFTEC Asia Pte. Ltd.    49.00                  

ASIA-PACIFIC

               191    501    H.B. Fuller Company Australia Pty. Ltd.   
Australia    H.B. Fuller Company    100.00    204    428    H.B. Fuller (China)
Adhesives Ltd.    China    H.B. Fuller Adhesives Mauritius Ltd    99.00    281
   449    H.B. Fuller (Shanghai) Trading Ltd.    China    H.B. Fuller Adhesives
Mauritius Ltd    100.00    282    450    H.B. Fuller (Shanghai) Consulting Ltd.
   China    H.B. Fuller Company    100.00    220       H.B. Fuller India Private
Limited    India    H.B. Fuller Company    99.90    * 194    432    H.B. Fuller
Japan Company, Ltd.    Japan    H.B. Fuller Company    100.00    291      
Sekisui Fuller Co., Ltd.    Japan    H.B. Fuller Company    40.00    221    448
   H.B. Fuller Korea, Ltd.    Korea    H.B. Fuller Company    100.00   

 

Page 1 of 5



--------------------------------------------------------------------------------

   SCHEDULE 3.01: H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:   
AS OF DECEMBER 3, 2005    * — Inactive       L — In Liquidation

TAX
NBR

   HYP
NBR   

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

   %
OWNED    NOTE 223    434    H.B. Fuller (Malaysia) Sdn. Bhd.    Malaysia    H.B.
Fuller Company    100.00    L 292    453    H.B. Fuller Adhesives Mauritius Ltd
   Mauritius    H.B. Fuller Company    80.00    192    445    H.B. Fuller
Company (N.Z.) Ltd.    New Zealand    H.B. Fuller Company    99.90    217    441
   H.B. Fuller (Philippines), Inc.    Philippines    H.B. Fuller Company   
93.68    230    442    HBF Realty Corporation    Philippines    H.B. Fuller
Company    40.00    190    436    H.B. Fuller Taiwan Co., Ltd.    Taiwan    H.B.
Fuller Company    100.00    218    437    H.B. Fuller (Thailand) Co., Ltd.   
Thailand    H.B. Fuller Company    99.90    199       Multi-Clean (Lebanon)
S.A.R.L.    Lebanon    H.B. Fuller Company    100.00    * 200       H.B. Fuller
Lebanon S.A.R.L.    Lebanon    H.B. Fuller Company    100.00    *               

EUROPE

               177    902    H.B. Fuller Austria Produktions GesmbH    Austria
   H.B. Fuller Benelux B.V.    90.00                H.B. Fuller Company    10.00
   275    901    H.B. Fuller Austria GesmbH    Austria    H.B. Fuller Benelux
B.V.    90.00                H.B. Fuller Company    10.00    176    903    H.B.
Fuller France SAS    France    H.B. Fuller Benelux B.V.    100.00    273    909
   H.B. Fuller Deutschland Holding GmbH    Germany    H.B. Fuller Benelux B.V.
   100.00    172    911    H.B. Fuller Deutschland Produktions GmbH    Germany
   H.B. Fuller Deutschland Holding GmbH    90.00                H.B. Fuller
Company    10.00    274    910    H.B. Fuller Deutschland GmbH    Germany   
H.B. Fuller Deutschland Holding GmbH    100.00       919        Branch: Poland
            175       Isar-Rakoll Chemie, GmbH    Germany    H.B. Fuller
Deutschland Produktions GmbH    100.00    * 267    913    H.B. Fuller Finance
(Ireland)    Ireland    H.B. Fuller Europe GmbH    100.00    271    906    H.B.
Fuller Italia Holding s.r.l.    Italy    H.B. Fuller Benelux B.V.    100.00   
202    908    H.B. Fuller Italia Produzione s.r.l.    Italy    H.B. Fuller
Italia Holding s.r.l.    100.00    272    907    H.B. Fuller Italia s.r.l.   
Italy    H.B. Fuller Italia Holding s.r.l.    100.00    178    900    H.B.
Fuller Benelux B.V.    Netherlands    H.B. Fuller Canada Holding Co.    100.00
      920        Branch: Switzerland             276    921    H.B. Fuller
Portugal - SGPS, Lda.    Portugal    H.B. Fuller Benelux B.V.    90.00         
      H.B. Fuller Company    10.00    277    924    Proadec Productos Quimicos,
S.A.    Portugal    H.B. Fuller Portugal - SGPS Lda.    100.00    278    922   
H. B. Fuller Portugal, Produtos Químicos, S.A.    Portugal    H.B. Fuller
Portugal - SGPS Lda.    100.00    279    923    Isar-Rakoll, S.A.    Portugal   
H.B. Fuller Portugal - SGPS Lda.    100.00    184    904    H.B. Fuller Espana,
S.A.    Spain    H.B. Fuller Company    100.00    280    925    Proadec Quimicos
Espana, S.A.    Spain    H.B. Fuller Espana, S. A.    100.00    183    905   
H.B. Fuller Sverige AB    Sweden    H.B. Fuller Benelux B.V.    100.00    222   
365    H.B. Fuller Schweiz AG    Switzerland    H.B. Fuller Deutschland
Produktions GmbH    100.00    L 268    912    H.B. Fuller Europe GmbH   
Switzerland    H.B. Fuller Benelux B.V.    99.00                H.B. Fuller
Canada Holding Co.    1.00    179    916    H.B. Fuller Holdings Limited    U.K.
   H.B. Fuller Company    100.00    269    918    H.B. Fuller Group Limited   
U.K.    H.B. Fuller Holdings Limited    100.00    255    372    H.B. Fuller U.K.
Operations Ltd.    U.K.    H.B.Fuller Group Ltd    100.00    254    914    H.B.
Fuller U.K. Ltd.    U.K.    H.B. Fuller U.K. Operations Ltd.    100.00    270   
915    H.B. Fuller U.K. Manufacturing Limited    U.K.    H.B. Fuller U.K.
Operations Ltd.    100.00    266       Datac Ltd.    U.K.    H.B. Fuller U.K.
Operations Ltd.    100.00    * 225    358    H.B.F. Ltd.    U.K.    H.B. Fuller
U.K. Operations Ltd.    100.00    * 226    160    H.B. Fuller Powder Coatings
Limited    U.K.    H.B. Fuller U.K. Operations Ltd.    100.00         
    Branch: UAE             235    165    Powderstore Limited    U.K.    H.B.
Fuller U.K. Operations Ltd.    100.00                  

LATIN AMERICA

               144    776    H.B. Fuller Mexico, S.A.    Mexico    H.B. Fuller
Company    100.00    166    267    Centro de Pinturas Glidden-Protecto, S.A.   
Panama    H.B. Fuller Company    100.00    168    265    Fabrica de Pinturas
Glidden, S.A.    Panama    H.B. Fuller Company    100.00   

 

Page 2 of 5



--------------------------------------------------------------------------------

   SCHEDULE 3.01: H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:   
AS OF DECEMBER 3, 2005    * — Inactive       L — In Liquidation

TAX
NBR

   HYP
NBR   

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

   %
OWNED    NOTE 236       H.B. Fuller Holding Panama Co.    Panama    H.B. Fuller
Company    100.00    165       Glidden Panama S.A.    Panama    H.B. Fuller
Holding Panama Co.    100.00    * 170       Distribuidora Americana, S.A.   
Ecuador    H.B. Fuller Company    100.00    *

 

Page 3 of 5



--------------------------------------------------------------------------------

   SCHEDULE 3.01: H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:   
AS OF DECEMBER 3, 2005    * — Inactive       L — In Liquidation

TAX
NBR

   HYP
NBR   

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

   %
OWNED    NOTE 100    261    Kativo Chemical Industries, S.A.    Panama    H.B.
Fuller Company    100.00                  

Kativo Consolidated Subsidiaries

               149    230    H.B. Fuller Argentina, S.A.    Argentina    Kativo
Chemical Industries, S.A.    98.00                H.B. Fuller Company    2.00   
152    225    H.B. Fuller Bolivia, Ltda.    Bolivia    Kativo Chemical
Industries, S.A.    50.00    *             Chemical Supply Corporation    50.00
   147    231    H.B. Fuller Brazil, Ltda.    Brazil    Chemical Supply
Corporation    51.27                Kativo Chemical Industries, S.A.    48.72   
            Kativo de Panama, S.A.    0.01    148    232    Adhesivos H.B.
Fuller (Sul) Ltda.    Brazil    Chemical Supply Corporation    99.81    *      
      Kativo Chemical Industries, S.A.    0.15                H.B. Fuller
Brazil, Ltda.    0.04    146    233    H.B. Fuller Chile, S.A.    Chile   
Kativo Chemical Industries, S.A.    99.99                Minority    0.01    151
   226    H.B. Fuller Colombia, Ltda.    Colombia    Kativo Chemical Industries,
S.A.    98.00                Minority    2.00    111    247    Kativo Costa
Rica, S.A.    Costa Rica    Kativo Chemical Industries, S.A.    100.00    113   
253    Reca Quimica, S.A.    Costa Rica    Kativo Chemical Industries, S.A.   
100.00    137    235    H.B. Fuller Centroamerica, S.A.    Costa Rica    Kativo
Chemical Industries, S.A.    100.00    252       Resistol, S.A.    Costa Rica   
Kativo Chemical Industries, S.A.    100.00    * 139    237    H.B. Fuller
Caribe, S.A.    Dominican Republic    Kativo Chemical Industries, S.A.    90.60
   *             Chemical Supply Corporation    8.82                Kativo
Panama, S.A.    0.01                Kativo Honduras, S.A.    0.01               
H.B. Fuller Centroamerica, S.A.    0.01                Olga Ferrer    0.54      
         Juan Bancalari    0.01    145    227    H.B. Fuller Ecuador, S.A.   
Ecuador    Kativo Chemical Industries, S.A.    50.00    *             Chemical
Supply Corporation    50.00    110    248    Kativo Industrial de El Salvador,
S.A.    El Salvador    Kativo Chemical Industries, S.A.    80.00               
Chemical Supply Corporation    20.00    136    238    H.B. Fuller El Salvador,
S.A.    El Salvador    Kativo Chemical Industries, S.A.    80.00    *         
   Chemical Supply Corporation    20.00    163       Deco Tintas de El Salvador,
S.A.    El Salvador    Kativo Chemical Industries, S.A.    80.00    *         
   Chemical Supply Corporation    20.00    106    249    Kativo Comercial de
Guatemala, S.A.    Guatemala    Kativo Chemical Industries, S.A.    80.00      
         Chemical Supply Corporation    20.00    135    239    H.B. Fuller
Guatemala, S.A.    Guatemala    Chemical Supply Corporation    100.00    * 242
      Resistol, S.A.    Guatemala    H.B. Fuller Guatemala, S.A.    100.00    *
116    250    Kativo de Honduras, S.A.    Honduras    Kativo Chemical
Industries, S.A.    69.29                Fuller Istmena, S.A.    30.65         
      H.B. Fuller Panama, S.A.    0.02                Kativo de Panama, S.A.   
0.02                Chemical Supply Corporation    0.02    140    240    H.B.
Fuller Honduras, S.A.    Honduras    Kativo Chemical Industries, S.A.    20.00
   *             Fuller Istmena, S.A.    20.00                Kativo de Panama,
S.A.    20.00                H.B. Fuller Panama, S.A.    20.00               
Chemical Supply Corporation    20.00    114    251    Industrias Kativo de
Nicaragua, S.A.    Nicaragua    Kativo Chemical Industries, S.A.    99.99      
         Minority    0.01    138       H.B. Fuller Nicaragua, S.A.    Nicaragua
   Kativo Chemical Industries, S.A.    99.80    *             Minority    0.20
   102    272    Chemical Supply Corporation    Panama    Kativo Chemical
Industries, S.A.    100.00    127       Kativo de Panama, S.A.    Panama   
Kativo Chemical Industries, S.A.    100.00    * 130       Fuller Istmena, S.A.
   Panama    Kativo de Panama, S.A.    100.00    *

 

Page 4 of 5



--------------------------------------------------------------------------------

   SCHEDULE 3.01: H.B. FULLER COMPANY AND CONSOLIDATED SUBSIDIARIES    NOTES:   
AS OF DECEMBER 3, 2005    * — Inactive       L — In Liquidation

TAX
NBR

   HYP
NBR   

SUBSIDIARY

  

JURISDICTION OF
ORGANIZATION

  

OWNERSHIP

   %
OWNED    NOTE 134       Deco Tintas Comerciales, S.A.    Panama    Kativo
Chemical Industries, S.A.    100.00    * 142    244    H.B. Fuller Panama, S.A.
   Panama    Kativo Chemical Industries, S.A.    100.00    * 164       Deco
Tintas de Panama, S.A.    Panama    Kativo Chemical Industries, S.A.    100.00
   * 104       Chemical Supply Peruana, S.A.    Peru    Chemical Supply
Corporation    99.99    L             Minority    0.01    150    228    H.B.
Fuller Peru, S.A.    Peru    Kativo Chemical Industries, S.A.    99.00         
      Minority (Peru atty)    1.00    265    270    H.B. Fuller Caribbean   
Puerto Rico    H.B. Fuller Caribe (Dominicana)    100.00    * 208    234    H.B.
Fuller Uruguay, S.A.    Uruguay    Kativo Chemical Industries    100.00    * 209
   229    H.B. Fuller Venezuela, C.A.    Venezuela    Kativo Chemical
Industries, S.A.    100.00    *

 

Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

None



--------------------------------------------------------------------------------

Schedule 6.01: Existing Indebtedness - Part 1

H. B. Fuller Company : Current debt details (excludes Private Placements)

 

Borrowers

  

Jurisdictions

   Maximum
Principal
Amount   

Currency

  

Tenor

  

Transaction Type

  

Lender

H. B. Fuller Company

   USA    10,000,000    USD       Over Draft Facility    JP Morgan Chase

H.B. Fuller Colombia Ltda.

   Colombia    3,000,000    USD    6 months    Short term omnibus line   
Citibank

Kativo Comercial de Guatemala S.A.

   Guatemala    1,300,000    USD    1 year    Short term omnibus line   
Citibank

H.B. Fuller Costa Rica

   Costa Rica    1,000,000    USD    1 year    Short term omnibus line   
Citibank

Centro de Pinturas Glidden S.A.

   Panama    500,000    USD    1 year    Short term omnibus line    Citibank

Reca Quimica, S.A.

   Costa Rica    500,000    USD    1 year    Short term omnibus line.   
Citibank

Kativo de Honduras S.A.

   Honduras    1,500,000    USD    1 year    Short term omnibus line.   
Citibank

Fabrica de Pinturas Glidden, S.A.

   Panama    2,000,000    USD    1 year    Short term omnibus line.    Citibank

Centro de Pinturas Glidden S.A.

   Panama    500,000    USD    1 year    Short term omnibus line.    Citibank

H.B. Fuller Brasil Ltda.

   Brazil    4,000,000    USD    1 year    Short term omnibus line.    Citibank

Kativo Costa Rica, S.A.

   Costa Rica    1,000,000    USD    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Chile S.A.

   Chile    2,500,000,000    CLP    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Chile S.A.

   Chile    300,000,000    CLP    1 year    Overdraft    Citibank

H.B. Fuller Argentina SAIC

   Argentina    2,000,000    USD    1 year    Short term omnibus line.   
Citibank

H.B. Fuller Argentina SAIC

   Argentina    500,000    ARS    1 year    Standby letter of credit & bank
guarantee issuance.    Citibank

Kativo Industrial de El Salvador S.A.

   El Salvador    300,000    USD    1 year    Short term omnibus line.   
Citibank

Kativo de Nicaragua, S.A.

   Nicaragua    200,000    USD    1 year    Short term omnibus line.    BAC

HBF Canada

   Canada    1,000,000    US Dollars    1 year (expires 12/31/2005) being
renewed    Lines of credit with HBF parent guarantee    JP Morgan Chase

HBF Deutschland GmbH

   Germany    1,000,000    EURO    1 year (expires 12/31/2005) being renewed   
Lines of credit with HBF parent guarantee    Commerzbank (Confort Letter)

HBF Italia s.r.l.

   Italy    300,000    EURO    1 year (expires 12/31/2005) being renewed   
Lines of credit with HBF parent guarantee    Instituto Bancario San Paolo de
Torino

HBF Italia Produzione s.r.l.

   Italy    300,000    EURO    1 year (expires 12/31/2005) being renewed   
Lines of credit with HBF parent guarantee    Instituto Bancario San Paolo de
Torino

HBF Australia

   Australia    5,000,000    AUD    1 year (expires 12/31/2005) being renewed   
Lines of credit with HBF parent guarantee    Westpac Banking

HBF New Zealand

   New Zealand    5,000,000    NZ    1 year (expires 12/31/2005) being renewed
   Lines of credit with HBF parent guarantee    Westpac Banking Corp.

H.B. Fuller Thailand

   Thailand    400,000    US Dollars    1 year (expires 12/31/2005) being
renewed    Lines of credit with HBF parent guarantee    Bank of Tokyo-Mitsubishi

H.B.Fuller China

   China    1,000,000    US Dollars    1 year (expires 12/31/2005) being renewed
   Lines of credit with HBF parent guarantee    Bank of Tokyo-Mitsubishi

HBF Korea

   Korea    1,000,000    US Dollars    1 year (expires 12/31/2005) being renewed
   Lines of credit with HBF parent guarantee    Bank of Tokyo-Mitsubishi

HBF Philippines

   Philippines    1,000,000    US Dollars    1 year (expires 12/31/2005) being
renewed    Lines of credit with HBF parent guarantee    Bank of Tokyo-Mitsubishi

HBF Philippines

   Philippines    1,700,000    US Dollars    1 year (expires 12/31/2005) being
renewed    Lines of credit with HBF parent guarantee    Bank of Tokyo-Mitsubishi

H.B.Fuller China

   China    2,000,000    US Dollars    1 year (expires 12/31/2005) being renewed
   Lines of credit with HBF parent guarantee    Bank of China

HBF Hong Kong

   China    1,000,000    USD    1 year (expires 12/31/2005) being renewed   
Lines of credit with HBF parent guarantee    UFJ

HB Fuller Company

   Chicago    30,000,000    EUR    1 day    Intra-day Facility : Umbrella    ABN
AMRO Bank

HB Fuller GmbH

   Frankfurt    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller France SA

   Paris    457,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   WCS CA NL    850,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Paris    200,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Zurich    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Frankfurt    5,650,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Stockholm    100,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Europe GmBH

   Portugal    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Italy Subs

   Milan    3,500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller UK Ltd

   London    2,700,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller UK Ltd

   London    5,500,000    GBP    1 day    Intra-day    ABN AMRO Bank

HB Fuller Austria Produktions GmbH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Austria GmbH

   Vienna    1,000,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Benelux BV

   WCS CA NL    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Benelux BV

   Brussels    100,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Spain Subs

   Madrid    600,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Sverige AB

   Stockholm    500,000    EUR    1 day    Intra-day    ABN AMRO Bank

HB Fuller Company

   Chicago    25,000,000    EUR    Short -UFN    General Banking Line: Umbrella
   ABN AMRO Bank

HB Fuller Finance (Ireland)

   WCS CA NL    12,000,000    EUR    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller Finance (Ireland)

   London    2,000,000    GBP    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller Manufacturing UK Ltd

   GTA EU    80,000    GBP    Short -UFN    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Manufacturing UK Ltd

   London    500,000    GBP    Short -UFN    General Guarantees    ABN AMRO Bank

HB Fuller Powder Coatings Ltd

   GTA EU    40,000    GBP    Short -UFN    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Powder Coatings Ltd

   London    500,000    GBP    Short -UFN    General Guarantees    ABN AMRO Bank

HB Fuller Europe GmBH

   Zurich    650,000    CHF    Apr-07    NCSG / SBLCs    ABN AMRO Bank

HB Fuller Europe GmBH

   GTA EU    1,000,000    EUR    Short -UFN    Other Guarantees / Bonds    ABN
AMRO Bank

HB Fuller Company

   Chicago    30,000,000    USD       OBSI    ABN AMRO Bank

HB Fuller Finance (Ireland)

   Dublin    15,000,000    USD    1 year    OBSI ST    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    150,000    EUR    Short -UFN    Overdraft    ABN AMRO Bank

HB Fuller (DE) Produktions GmbH

   Frankfurt    100,000    EUR    Short -UFN    Documentary LC    ABN AMRO Bank



--------------------------------------------------------------------------------

Schedule 6.01: Existing Indebtedness - Part 2

H. B. Fuller Company: Letters of Credit

 

Letter of Credit in favor of

  

Bank

   Amount (Principal)

Lumberman’s

  

JPMorgan Chase

   1,495,000.00

Lumberman’s

  

JPMorgan Chase

   296,148.00

Rizal Commercial

  

UFJ Bank

   1,700,000.00

Zurich North America

  

Bank of Tokyo-Mitsubishi

   1,200,000.00

City of Gainesville

  

JPMorgan Chase

   5,000.00

Sentry Insurance Workers Comp

  

JPMorgan Chase

   1,000,000.00

Village of Wauconda, IL

  

JPMorgan Chase

   500,000.00



--------------------------------------------------------------------------------

Schedule 6.02: Existing Liens

No Liens to report



--------------------------------------------------------------------------------

Schedule 6.04: Existing Investments with or loans with HBF Finance (Ireland)

As of December 3rd

 

Cashflow Value Date

 

Counterparty

   Currency    Amount

Local Account: CASHPOOL PARS ACC

       

Counterparty: HBFF

             EUR    1.51  

12/4/2005 HBFF

     

Counterparty: HBFF-AUSTRIA

             EUR    -6,793,688.26  

12/4/2005 HBFF-AUSTRIA

     

Counterparty: HBFF-BENNL

             EUR    14,770,105.61  

12/4/2005 HBFF-BENNL

     

Counterparty: HBFF-CANADA

             EUR    -0.2  

12/4/2005 HBFF-CANADA

     

Counterparty: HBFF-COATINGS-LTD

             EUR    -123,243.27  

12/4/2005 HBFF-COATINGS-LTD

     

Counterparty: HBFF-COMPANY

             EUR    -10.17  

12/4/2005 HBFF-COMPANY

     

Counterparty: HBFF-ESPANA

             EUR    -2,482,682.89  

12/4/2005 HBFF-ESPANA

     

Counterparty: HBFF-EURG

             EUR    48,877,163.00  

12/4/2005 HBFF-EURG

     

Counterparty: HBFF-EUROPEESP

             EUR    -0.05  

12/4/2005 HBFF-EUROPEESP

     

Counterparty: HBFF-EUROPESWD

             EUR    1.67  

12/4/2005 HBFF-EUROPESWD

     

Counterparty: HBFF-FRANC-SA

             EUR    -757,659.25  

12/4/2005 HBFF-FRANC-SA

     

Counterparty: HBFF-GMBH

             EUR    -44,391,898.93  

12/4/2005 HBFF-GMBH

     

Counterparty: HBFF-HOL-GMBH

             EUR    55,173,930.63  

12/4/2005 HBFF-HOL-GMBH

     

Counterparty: HBFF-HOL-ITL

             EUR    -43,638.27  

12/4/2005 HBFF-HOL-ITL

     

Counterparty: HBFF-ITALIA-DISB

             EUR    -181,632.15  

12/4/2005 HBFF-ITALIA-DISB

     

Counterparty: HBFF-MANU-LTD

             EUR    -10,028,922.04  

12/4/2005 HBFF-MANU-LTD

     



--------------------------------------------------------------------------------

Schedule 6.04: Existing Investments with or loans with HBF Finance (Ireland)

As of December 3rd

 

Cashflow Value Date

 

Counterparty

   Currency    Amount

Counterparty: HBFF-PORT-922

             EUR    -522.98  

12/4/2005 HBFF-PORT-922

     

Counterparty: HBFF-PORT-923

             EUR    -19.65  

12/4/2005 HBFF-PORT-923

     

Counterparty: HBFF-POWDER

             EUR    -22,355.33  

12/4/2005 HBFF-POWDER

     

Counterparty: HBFF-PRODAT

             EUR    -12,076,393.15  

12/4/2005 HBFF-PRODAT

     

Counterparty: HBFF-PRODGMBH

             EUR    -38,783,126.92  

12/4/2005 HBFF-PRODGMBH

     

Counterparty: HBFF-PRODITL

             EUR    -2,061,856.56  

12/4/2005 HBFF-PRODITL

     

Counterparty: HBFF-SESAME

             EUR    -0.13  

12/4/2005 HBFF-SESAME

     

Counterparty: HBFF-SVERIGE

             EUR    92,116.57  

12/4/2005 HBFF-SVERIGE

     

Counterparty: HBFF-UK-COMM

             EUR    -16,978,776.27  

12/4/2005 HBFF-UK-COMM

     

Counterparty: HBFF-UK-LTD

             EUR    0.23  

12/4/2005 HBFF-UK-LTD

     

Local Account: HBFF AUD CASHPOOL ACC

       

Counterparty: HBFF-FULLAUD

             AUD    5,339,512.25  

12/4/2005 HBFF-FULLAUD

     

Local Account: HBFF CAD CASHPOOL ACC

       

Counterparty: HBFF

             CAD    0  

12/4/2005 HBFF

     

Counterparty: HBFF-CANADA

             CAD    -12,226,930.11  

12/4/2005 HBFF-CANADA

     

Counterparty: HBFF-EURG

             CAD    0.01  

12/4/2005 HBFF-EURG

     

Counterparty: HBFF-SESAME

             CAD    -16,504,914.38  

12/4/2005 HBFF-SESAME

     



--------------------------------------------------------------------------------

Schedule 6.04: Existing Investments with or loans with HBF Finance (Ireland)

As of December 3rd

 

Cashflow Value Date

 

Counterparty

   Currency    Amount

Local Account: HBFF CHF CASHPOOL ACC

       

Counterparty: HBFF-EURG

             CHF    0  

12/4/2005 HBFF-EURG

     

Local Account: HBFF EUR CASHPOOL ACC

       

Counterparty: HBFF-EURG

             EUR    0  

12/4/2005 HBFF-EURG

     

Counterparty: HBFF-GMBH

             EUR    -0.01  

12/4/2005 HBFF-GMBH

     

Counterparty: HBFF-ITALIA-DISB

             EUR    -11.5  

12/4/2005 HBFF-ITALIA-DISB

     

Counterparty: HBFF-ITALIA-SR

             EUR    -0.01  

12/4/2005 HBFF-ITALIA-SR

     

Counterparty: HBFF-UK-LTD

             EUR    -0.28  

12/4/2005 HBFF-UK-LTD

     

Local Account: HBFF GBP CASHPOOL ACC

       

Counterparty: HBFF

             GBP    0  

12/4/2005 HBFF

     

Counterparty: HBFF-COATINGS-LTD

             GBP    -728,228.89  

12/4/2005 HBFF-COATINGS-LTD

     

Counterparty: HBFF-EURG

             GBP    -1,556,663.20  

12/4/2005 HBFF-EURG

     

Counterparty: HBFF-GROUP

             GBP    7,565,801.84  

12/4/2005 HBFF-GROUP

     

Counterparty: HBFF-HOLDINGS-LTD

             GBP    704,578.74  

12/4/2005 HBFF-HOLDINGS-LTD

     

Counterparty: HBFF-MANU-LTD

             GBP    177,652.19  

12/4/2005 HBFF-MANU-LTD

     

Counterparty: HBFF-POWDER

             GBP    221,687.13  

12/4/2005 HBFF-POWDER

     

Counterparty: HBFF-UK-COMM

             GBP    188,269.73  

12/4/2005 HBFF-UK-COMM

     

Counterparty: HBFF-UK-LTD

             GBP    1,433,851.88  

12/4/2005 HBFF-UK-LTD

     



--------------------------------------------------------------------------------

Schedule 6.04: Existing Investments with or loans with HBF Finance (Ireland)

As of December 3rd

 

Cashflow Value Date

 

Counterparty

   Currency    Amount

Local Account: HBFF JPY CASHPOOL ACC

       

Counterparty: HBFF-JAPAN

             JPY    -260,000,000.00  

12/4/2005 HBFF-JAPAN

     

Counterparty: HBFF-JAPAN-ADH

             JPY    0  

12/4/2005 HBFF-JAPAN-ADH

     

Counterparty: HBFF-SEKISUI

             JPY    0  

12/4/2005 HBFF-SEKISUI

     

Local Account: HBFF NZD CASHPOOL ACC

       

Counterparty: HBFF-NZ-LTD

             NZD    -456,963.74  

12/4/2005 HBFF-NZ-LTD

     

Local Account: HBFF SEK CASHPOOL ACC

       

Counterparty: HBFF-SVERIGE

             SEK    -322,232.24  

12/4/2005 HBFF-SVERIGE

     

Local Account: HBFF USD CASHPOOL ACC

       

Counterparty: HBFF-COMPANY

             USD    6.58  

12/4/2005 HBFF-COMPANY

     

Counterparty: HBFF-EURG

             USD    0  

12/4/2005 HBFF-EURG

     

Counterparty: HBFF-HK

             USD    -3,248,227.43  

12/4/2005 HBFF-HK

     

Counterparty: HBFF-PANA

             USD    -3,796,046.92  

12/4/2005 HBFF-PANA

     

Counterparty: HBFF-PHP

             USD    23.27  

12/4/2005 HBFF-PHP

     



--------------------------------------------------------------------------------

Schedule 6.08: Restrictive Agreements

H. B. Fuller Company

H. B. Fuller Company currently has the following Agreements in place that
contains restrictions

Umbrella Agreement by and between EMS – Chemie Holding AG and H. B. Fuller
Company (EFTEC Joint Venture), dated February 13, 1997.

This agreement contains restrictions on change in control (ownership), sale of
assets and payment of dividends.

Shareholders Agreement for H. B. Fuller Adhesives Mauritius Ltd., by and between
Sekisui Chemical Co., Ltd., and H. B. Fuller Company dated February 12, 2005.

This agreement contains restrictions on major decisions, capital contributions
and distributions, as well as certain covenants and restrictions on “Transfer”.